ORDER
PER CURIAM.
Country Mutual Insurance Company appeals from the judgment entered on the jury verdict in favor of Parveen Mohammed on her claim for breach of contract and vexatious refusal to pay. We find sufficient evidence to support the jury’s verdict as to liability, damages, penalties and attorneys’ fees. No error of law appears. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).